Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claims 1-20 are presented for examination.

 Response to Arguments
Applicant's arguments and amendments with regards to the 35 U.S.C. § 102 and 103 rejection of claim(s) 1-20 have been considered, but are not persuasive. 
Regarding claim(s) 1-6 applicant argues that the cited references fail to teach the new limitations in the current amended claims.
Applicant’s arguments do not apply to the current rejection; examiner has relied on new reference(s) Wong (US 20180075117 A1) in the current rejection below, to teach the new limitations in the current amended claims. 

Regarding claim(s) 7, applicant argues “Dorrell teaches, at most, that "A marketing executive ... can invoke a callout interface from an individual cell to get further detailed information about the sale by product line, the cell by customer type, etc., in a callout interface." Dorrell, par. 0015. Referring specifically to Dorrell's par. 0016, 0020 as cited in the rejection, "the callout interface displays a chart based on the data in the cell that is selected when the callout interface is invoked" and "when the marketing executive selects the cell 112, a callout control 114 is presented to the marketing executive. Upon selection of the callout control, a callout interface 120 is presented to the marketing executive." Thus, rather than generating a second analysis "in response to the selection of the first parameter," essentially as claimed in claim 7, Dorrell teaches merely presenting a callout control when the marketing executive selects the cell, then presenting a callout interface upon selection of the callout control….. the portions of Dorrell cited in the interview summary merely reinforce the teaching of a multi-click process to obtain a callout report ”.
Examiner respectfully disagrees. Dorrell Figs. 1 and 4-7 [16, 20, 22, 42, 43, 44, 45, 50] teaches spreadsheet cells and line charts may be linked, user can click on one to view the other, user may select a cell  or parameter to generate  a callout report related to the selected cell or parameter, and therefore sufficiently teaches "generating a second analysis of a second level of the hierarchal topology that is related to the first parameter" "in response to the selection of the first parameter,". Examiner further notes that applicant’s claims do not preclude a multi-click process, but rather merely require at least one click.

Regarding claim 9, applicant remarks “As a threshold matter, the rejection presents some confusion whether it cites Ontalus or Dorrell for the alleged teaching”. Examiner had inadvertently cited Ontalus as teaching the limitation(s) while mapping the limitations to Dorrell. Examiner has corrected the typographical error to clearly indicate that Dorrell has been relied upon for the limitations of claim 9.

Regarding claims 7 and 9, applicant further argues “Dorrell, there is no teaching that a user can simply click on a spreadsheet cell to view a line chart without going through intermediate controls, and there is no teaching at all that a user can click on a line chart to view a spreadsheet”.
Examiner respectfully disagrees. Dorrell Figs. 1 and 6 [16, 20, 22, 34, 47] spreadsheet cells and line charts may be linked, user can click on one to view the other, user may change the parameter used to generate a chart, and therefore sufficiently teaches wherein the first analysis is displayed as a spreadsheet, with the first parameter being displayed as a hyperlinked cell in the spreadsheet, and the second analysis is displayed as a line chart, with the at least one of the parameters being displayed as a hyperlinked point on the chart. Examiner 

Regarding claim(s) 8-20 applicant argues these claims are allowable at least the reasons advanced with reference to claim 7.
For reasons similar to those discussed above with respect to claim 7, examiner asserts that the previously cited art sufficiently teaches the amended 8-20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over "Excel At Work: Link cells in the same or different Excel worksheets" by Sharyn Baines, dated June 21, 2018, retrieved from https://excelatwork.co.nz/2018/06/21/link-cells-in-the-same-or-different-excel-worksheets/ , hereinafter referred to as Baines, in view of Wong (US 20180075117 A1).
 
Regarding claim 1, Baines teaches a method for constructing a computerized user interface, the method comprising: displaying a first electronic spreadsheet that has a plurality of cells arranged in rows and columns, each row corresponding to a different parameter that is identified in the first column and each cell of each subsequent column displaying a value associated with the parameter identified in the corresponding row; a first cell of the first electronic spreadsheet that displays a parameter identifier of a first parameter; and a second electronic spreadsheet that has a first row of cells displaying values associated with the first parameter and that has at least a second row of cells displaying values of one or more other parameters that are related to the first parameter (Baines Pg 2-5, Worksheets may each have multiple cells, Cells in one worksheet may be dependent on cells from another worksheet, Rows and Columns are associated with Parameters and entities in each worksheet).

Baines does not specifically teach receiving a click on a first cell of the first electronic spreadsheet that displays a parameter identifier of a first parameter;  in response to the click, generating a second electronic spreadsheet that has a first row of cells displaying values associated with the first parameter and that has at least a second row of cells displaying values of one or more other parameters that are related to the first parameter; and further in response to the click, displaying the second electronic spreadsheet.
However Wong teaches receiving a click on a first cell of the first electronic spreadsheet that displays a parameter identifier of a first parameter; in response to the click, generating a second electronic spreadsheet that has a first row of cells displaying values associated with the first parameter and that has at least a second row of cells displaying values of one or more other parameters that are related to the first parameter; and further in response to the click, displaying the second electronic spreadsheet (Wong [18] tabular data may be spreadsheet [19, 
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Wong of teach receiving a click on a first cell of the first electronic spreadsheet that displays a parameter identifier of a first parameter;  in response to the click, generating a second electronic spreadsheet that has a first row of cells displaying values associated with the first parameter and that has at least a second row of cells displaying values of one or more other parameters that are related to the first parameter; and further in response to the click, displaying the second electronic spreadsheet, into the invention suggested by Baines, so that the second electronic spreadsheet that has a first row of cells displaying values associated with the first parameter and that has at least a second row of cells displaying values of one or more other parameters that are related to the first parameter of Baines are generated and displayed in response to a click on a first cell of the first electronic spreadsheet as taught by Wong; since both inventions are directed towards linking cells is different spreadsheets, and incorporating the teaching of Wong into the invention suggested by Baines would provide the added advantage of allowing a user to generate a new spreadsheet on demand based on data in a spreadsheet being viewed, and the combination would perform with a reasonable expectation of success (Wong [18, 19, 21, 22], Figs. 4, 6 and 7).

Claims 2, 4-6, are rejected under 35 U.S.C. 103 as being unpatentable over Baines in view of Wong (US 20180075117 A1), and further in view of Ontalus (US 20080033589 A1).

Regarding claim 2, Baines and Wong teach the invention as claimed in claim 1 above. Baines does not specifically teach wherein the first parameter is an HOL (health of line) metric.
However Ontalus teaches wherein the first parameter is an HOL (health of line) metric (Ontalus [37, 91] data analysis may be for Health of line metrics).
It would have been obvious to one skilled in the art to substitute the first parameter of Baines and Wong, with an HOL (health of line) metric as taught by Ontalus, to achieve the predictable result of displaying information in spreadsheets related to HOL (health of line) metric (Ontalus [37, 91]).
Examiner further notes that the HOL (health of line) metric is non-functional descriptive language.

Regarding claim 4, Baines and Wong teach the invention as claimed in claim 1 above. Baines does not specifically teach wherein the one or more other parameters are related to the first parameter by sharing a common production lot.
However Ontalus teaches wherein the one or more other parameters are related to the first parameter by sharing a common production lot (Ontalus Page 8, tables V-VII [90-93] data analysis parameters may include LOT_ID), 
It would have been obvious to one skilled in the art to substitute parameters of Baines and Wong, with a common production lot as taught by Ontalus, to achieve the predictable result of displaying information in spreadsheets related to a common production lot (Ontalus Page 8, tables V-VII [90-93]).
Examiner further notes that the common production lot parameter is non-functional descriptive language.

Regarding claim 5, Baines and Wong teach the invention as claimed in claim 1 above. Baines does not specifically teach wherein the one or more other parameters are related to the first parameter by sharing a common production tool.
However Ontalus teaches wherein the one or more other parameters are related to the first parameter by sharing a common production tool (Ontalus Page 8, tables V-VII [90-93] data analysis parameters may include TOOL_ID), 
It would have been obvious to one skilled in the art to substitute parameters of Baines and Wong, with a common production tool as taught by Ontalus, to achieve the predictable result of displaying information in spreadsheets related to a common production tool (Ontalus Page 8, tables V-VII [90-93]).
Examiner further notes that the common production tool parameter is non-functional descriptive language.

Regarding claim 6, Baines and Wong teach the invention as claimed in claim 1 above. Baines does not specifically teach wherein the one or more other parameters are related to the first parameter by a recorded root cause analysis.
However Ontalus teaches wherein the one or more other parameters are related to the first parameter by a recorded root cause analysis (Ontalus [93] and Fig. 3A, data analysis parameters may include TOOL_ID that is common to issues for root cause analysis), 
It would have been obvious to one skilled in the art to substitute parameters of Baines and Wong, with recorded root cause analysis as taught by Ontalus, to achieve the predictable result of displaying information in spreadsheets related to a recorded root cause analysis (Ontalus [93] and Fig. 3A).
Examiner further notes that the recorded root cause analysis parameter is non-functional descriptive language.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baines in view of Wong (US 20180075117 A1), and further in view of Holverson (US 20170185058 A1).

Regarding claim 3, Baines and Wong teach the invention as claimed in claim 1 above. Baines does not specifically teach wherein the first parameter is a DC (direct current) metric.
However Holverson teaches wherein the first parameter is a DC (direct current) metric (Holverson [41] data analysis may be for DC metric). 
It would have been obvious to one skilled in the art to substitute parameters of Baines and Wong, with recorded root cause analysis as taught by Holverson, to achieve the predictable result of displaying information in spreadsheets related to DC metric (Holverson [41]).
Examiner further notes that the recorded root cause analysis parameter is non-functional descriptive language.

Claims 7-9, 11, 13-18, 20, are rejected under 35 U.S.C. 103 as being unpatentable over Ontalus (US 20080033589 A1), in view of Dorrell (US 20130111321 A1) and Castaneda-Villagran (US 20190121847 A1).

Regarding claim 7, Ontalus teaches a method for production analysis comprising: receiving production data at a processor from a plurality of tools spatially arranged within a manufacturing facility (Ontalus [6, 65, 75] production information is received from different tools in a manufacturing facility); 
creating a hierarchal topology of the data in a memory coupled in communication with the processor, wherein each level of the hierarchal topology is based on a different one of a Ontalus [72] and Tables I-IV on Pages 6 and 7, data is stored in hierarchical levels based on ToolID, LotID, Process_DefinitionID and WaferID, tables and charts based on analysis of multiple parameters is displayed to user).

Ontalus does not specifically teach receiving, via the user interface, a selection by a user of a first parameter displayed on the first analysis; in response to the selection of the first parameter, generating a second analysis of a second level of the hierarchal topology that is related to the first parameter; and further in response to the selection of the first parameter, updating the user interface to display the second analysis of the second level of the hierarchal topology that is related to the first parameter.  

However Dorrell teaches receiving, via the user interface, a selection by a user of a first parameter displayed on the first analysis; in response to the selection of the first parameter, generating a second analysis of a second level of the hierarchal topology that is related to the first parameter; and further in response to the selection of the first parameter, updating the user interface to display the second analysis of the second level of the hierarchal topology that is related to the first parameter (Dorrell Figs. 1 and 4-7 [16, 20, 22, 42, 43, 44, 45, 50] spreadsheet cells and line charts may be linked, user can click on one to view the other, user may select a cell  or parameter to generate  a callout report related to the selected cell or parameter); and
Castaneda-Villagran teaches using a spreadsheet application to interact with data in a database (Castaneda-Villagran [3-6, 46] users may use a spreadsheet application to interact 
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Dorrell of receiving, via the user interface, a selection by a user of a first parameter displayed on the first analysis; in response to the selection of the first parameter, generating a second analysis of a second level of the hierarchal topology that is related to the first parameter; and further in response to the selection of the first parameter, updating the user interface to display the second analysis of the second level of the hierarchal topology that is related to the first parameter, into the invention suggested by Ontalus; since both inventions are directed towards viewing analysis of hierarchical data,  Castaneda-Villagran teaches that users prefer analyzing data using an spreadsheet application they are familiar with instead of needing to be proficient with database operations, and incorporating the teaching of Dorrell into the invention suggested by Ontalus would provide the added advantage of allowing a user to move between different levels of data analysis with a simple click operation, and the combination would perform with a reasonable expectation of success (Dorrell Figs. 1 and 7 [16, 20, 22, 50], Castaneda-Villagran [3-6, 46]).

Regarding claim 8, Ontalus, Dorrell and Castaneda-Villagran teach the invention as claimed in claim 7 above. Ontalus does not specifically teach wherein the second analysis contains at least one of the parameters that are related to other levels of the hierarchal topology.
However Dorrell teaches wherein the second analysis contains at least one of the parameters that are related to other levels of the hierarchal topology (Dorrell Fig. 1 [16, 20, 22] analyses have multiple parameters)

Regarding claim 9, Ontalus, Dorrell and Castaneda-Villagran teach the invention as claimed in claim 8 above. Ontalus does not specifically teach wherein the first analysis is displayed as a spreadsheet, with the first parameter being displayed as a hyperlinked cell in the spreadsheet, and the second analysis is displayed as a line chart, with the at least one of the parameters being displayed as a hyperlinked point on the chart.
However Dorrell teaches wherein the first analysis is displayed as a spreadsheet, with the first parameter being displayed as a hyperlinked cell in the spreadsheet, and the second analysis is displayed as a line chart, with the at least one of the parameters being displayed as a hyperlinked point on the chart (Dorrell Figs. 1 and 6 [16, 20, 22, 34, 47] spreadsheet cells and line charts may be linked, user can click on one to view the other, user may change the parameter used to generate a chart). 

Regarding claim 11 Ontalus, Dorrell and Castaneda-Villagran teach the invention as claimed in claim 8 above. Ontalus further teaches wherein the first parameter is an HOL (health of line) metric (Ontalus [37, 91] data analysis may be for Health of line metrics).

Regarding claim 13, Ontalus, Dorrell and Castaneda-Villagran teach the invention as claimed in claim 7 above. Ontalus further teaches wherein the first parameter is a production lot identifier (Ontalus Page 8, tables V-VII [90-93] data analysis parameters may include LOT_ID),

Regarding claim 14, Ontalus, Dorrell and Castaneda-Villagran teach the invention as claimed in claim 7 above. Ontalus further teaches wherein the first parameter is a production tool identifier (Ontalus Page 8, tables V-VII [90-93] data analysis parameters may include TOOL_ID), 

Regarding claim 15, Ontalus, Dorrell and Castaneda-Villagran teach the invention as claimed in claim 7 above. Ontalus further teaches in response to the second analysis of the second level of the hierarchal topology, modifying a production process parameter (Ontalus [86] based on analysis, use of particular tool may be stopped).

Claim 16,  is for an apparatus executing instructions similar in scope to the method of claim 7 and is rejected under the same rationale. Ontalus further teaches an apparatus for production analysis, comprising: a computer readable storage medium embodying computer executable instructions; and at least one processor, coupled to the computer readable storage medium, and operative by the computer executable instructions to facilitate a method of (Ontalus [25]).

Claims 17, are dependent on claim 16 above, are for an apparatus executing instructions similar in scope to the method of claims 9, respectively, and are rejected under the same rationale.

Regarding claim 18, Ontalus, Dorrell and Castaneda-Villagran teach the invention as claimed in claim 16 above. Ontalus further teaches wherein the first analysis is displayed as a line chart, with the first parameter being displayed as a hyperlinked point on the chart, and the second analysis is displayed as a spreadsheet, with the at least one of the parameters being displayed as a hyperlinked cell in the spreadsheet (Dorrell Fig. 1 [16, 20, 22] spreadsheet cells and line charts may be linked, user can click on one to view the other).

Regarding claim 20, Ontalus, Dorrell and Castaneda-Villagran teach the invention as claimed in claim 16 above. Ontalus further teaches wherein the first parameter is a value of a Ontalus Page 7, Table III and Fig. 13, all good frequency may be viewed for a Production Lot).

Claims 10, 12, 19, are rejected under 35 U.S.C. 103 as being unpatentable over Ontalus (US 20080033589 A1), in view of Dorrell (US 20130111321 A1) and Castaneda-Villagran (US 20190121847 A1), and further in view of Holverson (US 20170185058 A1)..

Regarding claim 10, Ontalus, Dorrell and Castaneda-Villagran teach the invention as claimed in claim 7 above. Ontalus does not specifically teach wherein the first analysis is displayed as a spreadsheet, with the first parameter being displayed as a hyperlinked cell in the spreadsheet, and the second analysis is displayed as a map of locations where the first parameter is out of range, with the at least one of the parameters being displayed as a hyperlinked label on the map.
However Holverson teaches wherein the first analysis is displayed as a spreadsheet, with the first parameter being displayed as a hyperlinked cell in the spreadsheet, and the second analysis is displayed as a map of locations where the first parameter is out of range, with the at least one of the parameters being displayed as a hyperlinked label on the map (Holverson [78] cells may show chart with map locations).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have adapted the concept taught by Holverson of wherein the first analysis is displayed as a spreadsheet, with the first parameter being displayed as a hyperlinked cell in the spreadsheet, and the second analysis is displayed as a map of locations where the first parameter is out of range, with the at least one of the parameters being displayed as a hyperlinked label on the map, into the invention suggested by Ontalus, Dorrell and Castaneda-Villagran; since both inventions are directed towards mapping analyses of data, and incorporating the teaching of Holverson into the invention suggested by Ontalus, Dorrell and Castaneda-Villagran would provide the added advantage of allowing a user to view a map of location for data, and the combination would perform with a reasonable expectation of success (Holverson [78]).

Regarding claim 12,, Ontalus, Dorrell and Castaneda-Villagran teach the invention as claimed in claim 7 above. Baines does not specifically teach wherein the first parameter is a DC (direct current) metric.
However Holverson teaches wherein the first parameter is a DC (direct current) metric (Holverson [41] data analysis may be for DC metric). 
It would have been obvious to one skilled in the art to substitute parameters of Ontalus, Dorrell and Castaneda-Villagran, with recorded root cause analysis as taught by Holverson, to achieve the predictable result of displaying information in spreadsheets related to DC metric (Holverson [41]).

Claims 19.  are dependent on claim 16 above, are for an apparatus executing instructions similar in scope to the method of claims 10, respectively, and are rejected under the same rationale.


Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHITA ROY whose telephone number is (571)272-5310.  The examiner can normally be reached on Monday-Friday 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN HONG can be reached on 5712724124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SANCHITA . ROY
Primary Examiner
Art Unit 2178



/SANCHITA ROY/Primary Examiner, Art Unit 2178